16‐734‐cv 
     Fletcher v. Convergex Group, L.L.C., et al.         
      
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                                       
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second  Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of 
 3   New York, on the 10th day of February, two thousand seventeen. 
 4    
 5          PRESENT:  ROSEMARY S. POOLER, 
 6                           PETER W. HALL, 
 7                           RAYMOND J. LOHIER, JR., 
 8                                               Circuit Judges.          
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10           
11          LANDOL FLETCHER, 
12           
13                                             Plaintiff‐Appellant, 
14                                     
15                                    v.                                                  No. 16‐734‐cv 
16                                                                                     
17          CONVERGEX GROUP, L.L.C., CONVERGEX 
18          EXECUTION SOLUTIONS L.L.C., CONVERGEX 
19          GLOBAL MARKETS LTD., CONVERGEX 
20          HOLDINGS L.L.C., GTRADE SERVICES L.L.C., 
21          and “JOHN DOES” 1‐10, 
22                    
23                                             Defendants‐Appellees.* 
24          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

     *The Clerk of Court is respectfully requested to amend the caption as set forth 
     above. 

                                                            1
 1         FOR PLAINTIFF‐APPELLANT:                   JAMES A. MOORE, McTigue Law 
 2                                                    LLP, Washington, D.C. (David Steven 
 3                                                    Preminger, Keller Rohrback,   
 4                                                    L.L.P., New York, NY, Erin M. Riley, 
 5                                                    Keller Rohrback, L.L.P., Seattle, WA, 
 6                                                    on the brief). 
 7          
 8         FOR DEFENDANTS‐APPELLEES:                  MELISSA D. HILL (Brian T. Ortelere, 
 9                                                    Jeremy P. Blumenfeld, on the brief), 
10                                                    Morgan, Lewis & Bockius LLP, New 
11                                                    York, NY. 
12                                  
13          
14         Appeal from a judgment of the United States District Court for the Southern 

15   District of New York (Louis L. Stanton, Judge). 

16         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

17   AND DECREED that the judgment of the District Court is VACATED AND 

18   REMANDED. 

19         Landol Fletcher appeals from the judgment of the United States District Court 

20   for the Southern District of New York (Stanton, J.) dismissing his claims against 

21   Convergex Group LLC and others (“Convergex” or “Defendants”) for lack of subject 

22   matter jurisdiction.    Fletcher, a participant in a defined benefit plan (the “Central 

23   States Plan” or the “Plan”), brought this putative class action pursuant to the 

24   Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1132(a)(2).   

25   Fletcher alleges that Convergex engaged in an undisclosed scheme to double charge 

26   Plan participants for securities transactions.    That conduct, Fletcher claims, 

27   “violated ERISA fiduciary duties of prudence and loyalty and constituted prohibited 

                                                  2
 1   transactions in violation of ERISA,” causing financial losses to the Plan, in violation 

 2   of 29 U.S.C. §§ 1104(a)(1)(B) & 1106(b).    Fletcher seeks to bring the action on behalf 

 3   of himself and in a representative capacity as a participant of the Central States Plan.   

 4   He also seeks to represent members of other ERISA plans affected by Convergex’s 

 5   double‐charging scheme.     

 6          On appeal, Fletcher asserts that the District Court erred in concluding that (1) 

 7   he failed to establish a cognizable injury in fact sufficient to confer Article III 

 8   standing in either his individual or representative capacities, and (2) he lacks Article 

 9   III standing to bring claims on behalf of plans of which he is not a member.    We 

10   assume the parties’ familiarity with the facts and record of the prior proceedings, to 

11   which we refer only as necessary to explain our decision to vacate and remand. 

12          We conclude that allegations describing Convergex’s breach of fiduciary 

13   duties of prudence and loyalty under ERISA, its violation of ERISA’s prohibited 

14   transactions provision, and the resulting financial loss sustained by the Central States 

15   Plan are sufficient to confer Article III standing on Fletcher in his representative 

16   capacity as a Plan participant.    See L.I. Head Start Child Dev. Servs., Inc. v. Econ. 

17   Opportunity Comm’n of Nassau Cty., Inc., 710 F.3d 57, 67 n.5 (2d Cir. 2013); see also 

18   29 U.S.C. § 1132(a)(2).       



                                                  3
 1         Having erroneously held that Fletcher did not have standing to represent 

 2   other members of his own ERISA plan, the District Court understandably also ruled 

 3   that Fletcher had no standing to represent members of ERISA plans of which he was 

 4   not a member, without separately analyzing that issue.    We therefore vacate that 

 5   ruling and remand to the District Court to determine in the first instance whether the 

 6   conduct alleged by Fletcher relating to the Central States Plan “implicates the same 

 7   set of concerns” as the conduct by Convergex that is “alleged to have caused injury” 

 8   to putative class members who are not participants in that Plan.    NECA‐IBEW 

 9   Health & Welfare Fund v. Goldman Sachs & Co., 693 F.3d 145, 162 (2d Cir. 2012); see 

10   also Ret. Bd. of the Policemen’s Annuity & Ben. Fund v. Bank of N.Y. Mellon, 775 

11   F.3d 154, 160–63 (2d Cir. 2014), cert. denied sub nom. Ret. Bd. of the Policemen’s 

12   Annuity & Annuity & Ben. Fund v. Bank of N.Y. Mellon, 136 S. Ct. 796 (2016).     

13         For the foregoing reasons, the judgment of the District Court is VACATED 

14   AND REMANDED for further proceedings consistent with this order. 


15                                           FOR THE COURT: 
16                                           Catherine O=Hagan Wolfe, Clerk of Court 




                                                4